DOWDELL, C. J.
This is a bill by a purchaser at a foreclosure sale under power contained in the mortgage to correct a mistake in the description of land in the mortgage and in the deed under the foreclosure *302sale. The mistake is alleged to have been made by the draughtsman of the mortgage, and consisted in stating the wrong number of the range in which the land was situated. The bill was demurred to on the theory that the purchaser was a stranger and there was no privity in contract as to him, and that the doctrine of caveat emptor applied, and hence that he had no right to file a bill to correct the mistake and to reform the mortgage and deed.
The mortgage contained an express power to the auctioneer to convey under the foreclosure, in the names of the mortgagors. The auctioneer, however, made an ineffectual effort to execute the power by conveying in the names of O’Neal, Law & Co., the mortgagees in the mortgage. But this was not all that was done. The individuals composing the partnership and in whom the legal title to the land resided joined in this conveyance with the auctioneer to the complainant, Blanchard. Moreover, at a subsequent day, the auctioneer did convey to the purchaser in the names of the mortgagors. This we think created Blanchard a privy in contract to all intents and purposes in equity, as much so as if the mortgagees had assigned the mortgage to Blanchard in a manner conveying the legal title. Under the deed he was not only the grantee of the auctioneer who conveyed in the name of the partnership, and hence only the equity, but was the grantee of the legal title by the mortgagees in their individual capacities. He (Blanchard) therefore occupied as favorable position in equity as a privy in contract as a subvendee would. The principle stated in Greer, et al. v. Watson, 170 Ala. 334, 54 South. 487, is conclusive of this case.
The chancellor properly overruled the demurrer, and his decree will be affirmed.
Affirmed.
All the Justices concur.